EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 82 line 7, “fifth” has been changed to -- sixth --;
Claim 82 line 9, “sixth” has been changed to -- seventh --;
Claim 82 line 10, “seventh” has been changed to -- eighth --;
Claim 82 line 12, “sixth” has been changed to -- seventh --;

Claim 85 line 7, “fifth” has been changed to -- sixth --;
Claim 85 line 9, “sixth” has been changed to -- seventh --;
Claim 85 line 10, “seventh” has been changed to -- eighth --;
Claim 85 line 12, “sixth” has been changed to -- seventh --;
Claim 85 line 17, “fifth” has been changed to -- sixth -- and “sixth” has been changed to -- seventh --;	



NOTE: 
It is noted that the amendments to claims 82 and 85 above overcome 112(b) rejection and lack of antecedent bases in the specification (i.e. discrepancies between the terminologies used in the claims and the specification).  The change from “fifth/sixth/seventh” drives to -- sixth/seventh/eighth-- drives corresponds with Applicant’s disclosure beginning on page 5, line 31 of the specification and fixes 112(b) clarity issues since a “fifth drive” is already claimed at the bottom of claim 81 and differs from the “fifth drive” currently claimed in claims 82 and 85.

It is noted that the amendment to claim 93 overcomes 112(b) rejection by: (a) linking the blade introduced in claim 93, line 2 with the cutter introduced in claim 91; and (b) providing antecedent basis for “the severed upper part…” disclosed in line 3 of claim 93 and connecting the detached crown introduced in claim 91 and the severed upper part introduced in claim 93.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671